EXHIBIT 10.33

 

WILLIAM LYON HOMES, INC.

 

$150,000,000 7 1/2% Senior Notes due 2014

 

PURCHASE AGREEMENT

 

January 28, 2004

New York, New York

 

UBS Securities LLC

299 Park Avenue

New York, New York 10171

 

Ladies and Gentlemen:

 

William Lyon Homes, Inc., a California corporation (the “Company”), and each of
the Guarantors (as defined herein) (together with the Company, the “Issuers”)
agree with you as follows:

 

1. Issuance of Notes. The Company proposes to issue and sell to UBS Securities
LLC (the “Initial Purchaser”) $150,000,000 aggregate principal amount of 7 1/2%
Senior Notes due 2014 (the “Original Notes”). The Company’s obligations under
the Original Notes and the Indenture (as defined below) will be, jointly and
severally, unconditionally guaranteed (the “Guarantees”), on an unsecured senior
basis, by William Lyon Homes, a Delaware corporation (“Parent”); and each of the
Subsidiaries (as defined below) listed on Schedule I hereto (collectively, the
“Guarantors,” and, together with the Company, the “Issuers”). The Original Notes
and the Guarantees are referred to herein as the “Securities.” The Securities
will be issued pursuant to an indenture (the “Indenture”), to be dated the
Closing Date (as defined herein), by and among the Issuers, the Guarantors and
U.S. Bank National Association, as trustee (the “Trustee”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to such
terms in the Indenture.

 

The Securities will be offered and sold to the Initial Purchaser pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a final offering memorandum
dated as of the date hereof (as amended or supplemented at the date hereof,
including any and all exhibits thereto and any information incorporated by
reference therein, the “Offering Memorandum”) relating to the Issuers and the
Securities. Unless stated to the contrary, any references herein to the terms
“amend”, “amendment” or “supplement” with respect to the Offering Memorandum
shall be deemed to refer to and include any information filed under the
Securities Exchange Act of 1934, as amended ( the “Exchange Act”) subsequent to
the date hereof that is incorporated by reference therein. All references in
this Agreement to financial statements and schedules and other information which
is “contained,” “included” or “stated” in the Offering Memorandum (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which are incorporated
by reference in the Offering Memorandum.



--------------------------------------------------------------------------------

The Initial Purchaser has advised the Issuers that the Initial Purchaser
intends, as soon as it deems practicable after this Purchase Agreement (this
“Agreement”) has been executed and delivered, to resell (the “Exempt Resales”)
the Securities in private sales exempt from registration under the Act on the
terms set forth in the Offering Memorandum, as amended or supplemented, solely
to (i) persons whom the Initial Purchaser reasonably believes to be “qualified
institutional buyers” (“QIBs”), as defined in Rule 144A under the Act (“Rule
144A”), and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the Act
(“Regulation S”) (the persons specified in clauses (i) and (ii), the “Eligible
Purchasers”).

 

Holders (including subsequent transferees) of the Securities will have the
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), among the Issuers and the Initial Purchaser, to be dated the
Closing Date. Under the Registration Rights Agreement, the Issuers will agree to
(i) file with the Securities and Exchange Commission (the “Commission”) (a) a
registration statement under the Act (the “Exchange Offer Registration
Statement”) relating to a new issue of debt securities (collectively with the
Private Exchange Notes (as defined in the Registration Rights Agreement), the
“Exchange Notes” and, together with the Original Notes, the “Notes”), guaranteed
by the guarantors under the Indenture, to be offered in exchange for the
Original Notes (the “Exchange Offer”) and issued under the Indenture or an
indenture substantially identical to the Indenture and/or (b) under certain
circumstances set forth in the Registration Rights Agreement, a shelf
registration statement pursuant to Rule 415 under the Act (the “Shelf
Registration Statement”) relating to the resale by certain holders of the
Original Notes, (ii) to use its reasonable best efforts to cause the Exchange
Offer Registration Statement and, if applicable, the Shelf Registration
Statement to be declared effective and (iii) to consummate the Exchange Offer,
all within the time periods specified in the Registration Rights Agreement.

 

This Agreement, the Notes, the Guarantees, the Indenture and the Registration
Rights Agreement are hereinafter sometimes referred to collectively as the “Note
Documents.”

 

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, the Issuers agree to issue
and sell to the Initial Purchaser, and on the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained in this Agreement, the Initial Purchaser agrees to
purchase from the Issuers, the entire aggregate principal amount of the
Securities. The purchase price for the Securities shall be 98.375% of their
principal amount, plus accrued interest, if any, from February 6, 2004 to the
Closing Date (as hereinafter defined).

 

3. Delivery and Payment. Delivery of, and payment of the purchase price for, the
Securities shall be made at 10:00 a.m., New York time, on February 6, 2004 (such
date and time, the “Closing Date”) at the offices of Cahill Gordon & Reindel
LLP, 80 Pine Street, New York, New York 10005. The Closing Date and the location
of delivery of and the form of payment for the Securities may be varied by
mutual agreement between the Initial Purchaser and the Company.

 

-2-



--------------------------------------------------------------------------------

The Securities shall be delivered by the Issuers to the Initial Purchaser (or as
the Initial Purchaser directs) through the facilities of The Depository Trust
Company against payment by the Initial Purchaser of the purchase price therefor
by means of wire transfer of immediately available funds to such account or
accounts specified by the Company in accordance with Section 6(i) on or prior to
the Closing Date, or by such means as the parties hereto shall agree prior to
the Closing Date. The Securities shall be evidenced by one or more certificates
in global form registered in such names as the Initial Purchaser may request
upon at least one business day’s notice prior to the Closing Date and having an
aggregate principal amount corresponding to the aggregate principal amount of
the Securities.

 

4. Agreements of the Issuers. The Issuers, jointly and severally, covenant and
agree with the Initial Purchaser as follows:

 

(a) To furnish the Initial Purchaser and those persons identified by the Initial
Purchaser, without charge, with as many copies of the Offering Memorandum, and
any amendments or supplements thereto, as the Initial Purchaser may reasonably
request. The Issuers consent to the use of the Offering Memorandum, and any
amendments and supplements thereto, by the Initial Purchaser in connection with
Exempt Resales.

 

(b) Not to amend or supplement the Offering Memorandum prior to the Closing Date
unless the Initial Purchaser shall previously have been advised of such proposed
amendment or supplement at least two business days prior to the proposed use (or
such shorter time as may be necessary under the circumstances), and shall not
have reasonably objected to such amendment or supplement.

 

(c) If, prior to the time that the Initial Purchaser has completed its
distribution of the Securities, any event shall occur that, in the judgment of
the Issuers or in the judgment of counsel to the Initial Purchaser, makes any
statement of a material fact in the Offering Memorandum, as then amended or
supplemented, untrue or that requires the making of any additions to or changes
in the Offering Memorandum in order to make the statements in the Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchaser of such event and (subject
to Section 4(b)) prepare an appropriate amendment or supplement to the Offering
Memorandum so that (i) the statements in the Offering Memorandum, as amended or
supplemented, will not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances at the time that the Offering Memorandum is
delivered to prospective Eligible Purchasers, not misleading and (ii) the
Offering Memorandum will comply with applicable law.

 

(d) To furnish such information as may be required and otherwise to cooperate in
qualifying the Securities for offering and sale under the securities or blue sky
laws of such states as the Initial Purchaser may designate and to maintain such
qualifications in effect so long as required for the Exempt Resales; provided
that no Issuer shall be required to qualify as a foreign corporation or to
consent to the service of process under the laws of any such state

 

-3-



--------------------------------------------------------------------------------

(except service of process with respect to the offering and sale of the
Securities); and to promptly advise you of the receipt by any Issuer of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(e) To advise the Initial Purchaser promptly, and if requested by the Initial
Purchaser, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for such purpose by any securities
commission or other regulatory authority. The Issuers shall use their reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any securities laws,
and if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any securities laws, the Issuers shall use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all reasonable costs, expenses, fees and disbursements
(including reasonable fees and disbursements of counsel and accountants for the
Issuers) incurred and stamp, documentary or similar taxes incident to and in
connection with: (i) the preparation, printing and distribution of the the
Offering Memorandum and any amendments and supplements thereto, (ii) all
expenses (including travel expenses) of the Issuers and the Initial Purchaser in
connection with any meetings with prospective investors in the Securities, (iii)
the preparation, notarization (if necessary) and delivery of the Note Documents
and all other agreements, memoranda, correspondence and documents prepared and
delivered in connection with this Agreement and with the Exempt Resales, (iv)
the issuance, transfer and delivery of the Securities by the Issuers to the
Initial Purchaser, (v) the qualification or registration of the Securities for
offer and sale under the securities laws of the several states of the United
States or provinces of Canada (including, without limitation, the cost of
printing and mailing preliminary and final Blue Sky or legal investment
memoranda and reasonable fees and disbursements of counsel (including local
counsel) to the Initial Purchaser relating thereto), (vi) the application for
quotation of the Securities in The PORTAL Market (“PORTAL”) of the National
Association of Securities Dealers, Inc. (“NASD”), (vii) the inclusion of the
Securities in the book-entry system of The Depository Trust Company (“DTC”),
(viii) the rating of the Securities by rating agencies, (ix) the fees and
expenses of the Trustee and its counsel and (x) the performance by the Issuers
of their other obligations under the Note Documents. Except as provided in this
Section 4(f) and Section 9(d), the Issuers shall not be responsible for your
expenses, including expenses of your counsel.

 

(g) To use the proceeds from the sale of the Securities in the manner described
in the Offering Memorandum under the caption “Use of proceeds.”

 

(h) To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

 

-4-



--------------------------------------------------------------------------------

(i) Not to, and not to permit any Subsidiary to, sell, offer for sale or solicit
offers to buy any security (as defined in the Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Act of the sale of the Securities to the Initial Purchaser or any Eligible
Purchasers.

 

(j) Not to, and to cause their affiliates (as defined in Rule 144 under the Act)
not to, resell any of the Securities that have been reacquired by any of them.

 

(k) Not to engage, not to allow any Subsidiary to engage, and to cause their
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchaser and any of its affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.

 

(l) Not to engage, not to allow any Subsidiary to engage, and to cause their
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchaser and any of its affiliates, as to whom the Issuers make no
covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

 

(m) From and after the Closing Date, for so long as any of the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act and during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, to make available upon request the
information required by Rule 144A(d)(4) under the Act to (i) any holder or
beneficial owner of Securities in connection with any sale of such Securities
and (ii) any prospective purchaser of such Securities from any such holder or
beneficial owner designated by the holder or beneficial owner. The Issuers will
pay the expenses of preparing, printing and distributing such documents.

 

(n) To comply with their obligations under the Registration Rights Agreement.

 

(o) To comply with their obligations under the letter of representations to DTC
relating to the approval of the Securities by DTC for “book-entry” transfer and
to use their best efforts to obtain approval of the Securities by DTC for
“book-entry” transfer.

 

(p) Prior to the Closing Date, to furnish without charge to the Initial
Purchaser, (i) as soon as they have been prepared by the Company, a copy of any
regularly prepared internal financial statements of Parent and the Subsidiaries
for any period subsequent to the period covered by the financial statements
appearing in the Offering Memorandum, (ii) all reports and other communications
(financial or otherwise) that the Company mails or otherwise makes available to
its security holders generally and (iii) such other information as the Initial
Purchaser shall reasonably request.

 

(q) Not to, and not to permit any of their affiliates or anyone acting on their
or their affiliates’ behalf to (other than the Initial Purchaser, its agents and
its affiliates), distribute

 

-5-



--------------------------------------------------------------------------------

prior to the Closing Date any offering material in connection with the offer and
sale of the Securities other than the Offering Memorandum, it being understood
that filing documents incorporated by reference into the Offering Memorandum
with the Securities and Exchange Commission (the “Commission”) shall not be
considered a distribution for purposes of this clause so long as all other
provisions of this Agreement applicable to such filing are complied with.

 

(r) During the period of two years after the Closing Date or, if earlier, until
such time as the Securities are no longer restricted securities (as defined in
Rule 144 under the Act), not to be or become a closed-end investment company
required to be registered, but not registered, under the Investment Company Act
of 1940.

 

(s) In connection with the offering, until the Initial Purchaser shall have
notified the Company of the completion of the distribution of the Securities,
not to, and not to permit any of their affiliates (as such term is defined in
Rule 501(b) of Regulation D under the Act) to, either alone or with one or more
other persons, bid for or purchase for any account in which they or any of their
affiliates has a beneficial interest, for the purpose of creating actual or
apparent active trading in, or of raising the price of, the Securities.

 

(t) To use their reasonable best efforts to effect the inclusion of the
Securities in PORTAL.

 

(u) Except as provided in the Registration Rights Agreement, during the period
from the date hereof through and including the date that is 90 days after the
date hereof, without the prior written consent of the Initial Purchaser, offer,
sell or contract to sell any debt securities issued or guaranteed by any Issuer
and having a tenor of more than one year; it being understood that term loans
and revolving credit facilities with financial institutions and institutional
lenders and construction loans in the ordinary course of business shall not
constitute “debt securities” for purposes of this clause.

 

(v) To furnish to you promptly for a period of three years from the date of this
Agreement (i) copies of any reports or other communications required to be
furnished to holders of the Notes pursuant to the Indenture, (ii) copies of
documents or reports filed with any national securities exchange on which any
class of securities of any Issuer is listed, without exhibits unless requested,
and (iii) such other information as you may reasonably request regarding any
Issuer, it being understood that the filing of any materials on EDGAR or any
similar electronic delivery service of the Commission shall constitute
furnishing such material for purposes of this clause.

 

5. Representations and Warranties. (a) The Issuers represent and warrant to the
Initial Purchaser that:

 

(i) The Offering Memorandum, and each amendment or supplement thereto, if any,
have been prepared for use in connection with the Exempt Resales. None of the
Offering Memorandum or any supplement or amendment thereto contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements

 

-6-



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers make no representation or
warranty with respect to information relating to the Initial Purchaser contained
in or omitted from the Offering Memorandum or any supplement or amendment
thereto in reliance upon and in conformity with information furnished in writing
by the Initial Purchaser expressly for inclusion in the Offering Memorandum or
any supplement or amendment thereto. No order preventing the use of the Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Act, has been issued or, to the knowledge of
the Issuers, has been threatened.

 

The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “Exchange Act Regulations”), and, when read together with the
other information in the Offering Memorandum, do not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(ii) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class within the meaning of Rule 144A as the Securities.

 

(iii) Parent’s capitalization as of September 30, 2003 is as set forth under the
heading “Actual” in the section of the Offering Memorandum entitled
“Capitalization” and Parent’s adjusted capitalization at such date, as adjusted
to give effect to the sale of the Securities and the application of the proceeds
therefrom is as set forth under the heading, “As Adjusted” in the section of the
Offering Memorandum entitled “Capitalization.” All of the issued and outstanding
equity interests of each Issuer have been duly and validly authorized and
issued, have been issued in compliance with all federal and state securities
laws and were not issued in violation of any preemptive right, right of first
refusal or similar right. All of the issued and outstanding equity interests of
each Issuer that is a corporation are fully paid and non-assessable.

 

(iv) Each of the Issuers has been duly incorporated or formed, as the case may
be, and is validly existing in good standing under the laws of its state of
organization or formation (except that The Ranch Gulf Club Co. in not in good
standing in California solely due to the fact that the concept of good standing
is not applicable to general partnerships under the laws of the State of
California, and HSP, Inc. is not in good standing as of the date hereof), with
full corporate, limited liability company or partnership power and authority to
own, lease and operate its properties and conduct its business as described in
the Offering Memorandum.

 

(v) Each Issuer is duly qualified to do business as a foreign corporation,
limited liability company or partnership in good standing in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to so qualify would not
have a material adverse effect on the business,

 

-7-



--------------------------------------------------------------------------------

properties, financial condition, results of operation or prospects of Parent and
the Subsidiaries (as defined below) taken as a whole (a “Material Adverse
Effect”), and each Issuer is in compliance in all material respects with the
laws, orders, rules, regulations and directives issued or administered by such
jurisdictions. Parent has no subsidiaries (as defined in the Offering Memorandum
in the section entitled “Description of Notes”) other than those entities listed
on Schedule II (collectively, the “Subsidiaries”), which is a true and complete
list of each Subsidiary’s jurisdiction of incorporation or formation, its
stockholders and the percentage of its equity owned by Parent (directly or
indirectly); other than the Subsidiaries, Parent does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or have any equity interest in any firm, partnership, joint
venture, association or other entity other than those listed on Schedule III
(collectively, the “Joint Ventures”); complete and correct copies of the
certificates of incorporation and of the bylaws of the Issuers and all
amendments thereto have been made available to you or your counsel, and no
changes therein will be made subsequent to the date hereof and prior to the
Closing Date; all of the outstanding equity interests of each of the
Subsidiaries have been duly authorized and validly issued and (except as
otherwise described in this Section 5(a)(v) or Schedule II) are owned directly
or indirectly by Parent subject to no security interest, other encumbrance or
adverse claims; all of the issued and outstanding equity interests of each
Subsidiary that is a corporation are fully paid and non-assessable; no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligation into shares of capital stock or
ownership interests in the Subsidiaries are outstanding, except for rights to
purchase pursuant to the operating agreements or other organizational documents
of the entities identified as “Consolidated Joint Ventures” on Schedule II
hereto.

 

(vi) Each of the Issuers has all requisite corporate power and authority to
execute, deliver and perform all of its obligations under the Note Documents to
which it is a party and to consummate the transactions contemplated by the Note
Documents to be consummated by such party and, without limitation, the Company
has all requisite corporate power and authority to issue, sell and deliver the
Original Notes and each Guarantor has all requisite power and authority to
execute, deliver and perform all its obligations under its Guarantee. Each of
the Issuers has duly authorized the execution, delivery and performance of each
of the Note Documents to which it is a party. The descriptions of the Original
Notes, the Guarantees and the Indenture in the Offering Memorandum fairly
summarize in all material respects the provisions thereof.

 

(vii) This Agreement has been duly and validly authorized, executed and
delivered by each Issuer.

 

(viii) The Indenture, when duly executed and delivered by each Issuer (assuming
the due authorization, execution and delivery thereof by the Trustee), will be a
legally binding and valid obligation of each Issuer, enforceable against each of
them in accordance with its terms, except as enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought, whether in a court of equity or law
(collectively, the “Enforceability Exceptions”).

 

-8-



--------------------------------------------------------------------------------

(ix) The Original Notes, when issued, authenticated by the Trustee and delivered
by the Company against payment by the Initial Purchaser in accordance with the
terms of this Agreement and the Indenture, will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with its terms, except that
enforceability thereof may be limited by the Enforceability Exceptions. The
Exchange Notes have been duly and validly authorized for issuance by the
Company, and when issued, authenticated by the Trustee and delivered by the
Company in accordance with the terms of the Registration Rights Agreement, the
Exchange Offer and the Indenture, the Exchange Notes will be legally binding and
valid obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

 

(x) The Guarantees, when the Guarantees are executed in accordance with the
terms of the Indenture and delivered by the Guarantors and the Original Notes
are executed, issued, authenticated and delivered by the Company against payment
by the Initial Purchaser in accordance with the terms of the Indenture, will be
legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms, except that enforceability thereof
may be limited by the Enforceability Exceptions. The guarantees of the Exchange
Notes have been duly and validly authorized by each of the Guarantors and, when
the Exchange Notes are issued, authenticated by the Trustee and delivered in
accordance with the terms of the Registration Rights Agreement, the Exchange
Offer and the Indenture, will be legally binding and valid obligations of the
Guarantors, enforceable against each of them in accordance with their terms,
except that enforceability thereof may be limited by the Enforceability
Exceptions.

 

(xi) The Registration Rights Agreement has been duly and validly authorized by
each Issuer and, when duly executed and delivered by the Issuers (assuming the
due authorization, execution and delivery thereof by the Initial Purchaser),
will constitute a valid and legally binding obligation of each such Issuer,
enforceable against it in accordance with its terms, except that (A) the
enforcement thereof may be limited by the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations. The Registration Rights
Agreement, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.

 

(xii) None of Parent or any Subsidiary is (A) in violation of its charter,
bylaws or other constitutive documents, (B) in default (or, with notice or lapse
of time or both, would be in default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any bond, debenture,
note, indenture, mortgage, deed of trust, loan or credit agreement, lease,
license, franchise agreement, authorization, permit, certificate or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of their assets or properties is subject (collectively,
“Agreements and

 

-9-



--------------------------------------------------------------------------------

Instruments”), (C) in violation of any law, statute, rule or regulation
applicable to Parent or any Subsidiary or their respective assets or properties,
including applicable provisions of the Sarbanes-Oxley Act of 2002, or (D) in
violation of any judgment, order or decree of any domestic or foreign court or
governmental agency or authority having jurisdiction over Parent or any
Subsidiary or their respective assets or properties, which in the case of
clauses (B), (C) and (D) herein, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(xiii) The execution, delivery and performance by each of the Issuers of the
Note Documents to which it is a party, including the consummation of the offer
and sale of the Original Notes, does not and will not violate, conflict with or
constitute a breach of any of the terms or provisions of or a default (or an
event that with notice or lapse of time or both, would constitute a default)
under, or require consent under (that has, if required, not been obtained), or
result in the creation or imposition of a lien, charge or encumbrance on any
property or assets of the Company or any Guarantor pursuant to (A) the charter,
bylaws or other constitutive documents of any of the Company or any Guarantor,
(B) any of the Agreements and Instruments or any of the existing agreements of
the Joint Ventures, except as would not reasonably be expected to have a
Material Adverse Effect, (C) any law, statute, rule or regulation applicable to
the Company or any Guarantor or their respective assets or properties or (D) any
judgment, order or decree of any domestic or foreign court or governmental
agency or authority having jurisdiction over the Company or any Guarantor or
their respective assets or properties.

 

(xiv) Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 5(b) of this Agreement, no consent, approval, authorization
or order of, or filing, registration, qualification, license or permit of or
with, any Governmental Authority is required to be obtained or made by Parent or
any Subsidiary for the execution, delivery and performance by Parent or any
Subsidiary of the Note Documents, including the consummation of the offer and
sale of the Original Notes, except (A) such as have been or will be obtained or
made on or prior to the Closing Date and (B) registration of the Exchange Offer
or resale of the Original Notes under the Act pursuant to the Registration
Rights Agreement, and qualification of the Indenture under the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”), in connection with the
performance of the Registration Rights Agreement and the issuance of the
Exchange Notes. No consents or waivers from any other person or entity are
required for the execution, delivery and performance of the Note Documents and
the consummation of the Transactions, other than such consents and waivers as
have been obtained or will be obtained prior to the Closing Date and will be in
full force and effect.

 

(xv) Ernst & Young LLP, whose report on the consolidated financial statements of
the Parent is part of the Offering Memorandum, are independent public
accountants as required by the Act.

 

(xvi) The audited financial statements included in the Offering Memorandum
present fairly the consolidated financial position of Parent as of the dates
indicated and the consolidated results of operations and cash flows of Parent
and the Subsidiaries for the periods specified and have been prepared in
compliance with the requirements of the Act and in conformity

 

-10-



--------------------------------------------------------------------------------

with generally accepted accounting principles applied on a consistent basis
during the periods involved (except as disclosed therein); the other financial
and statistical data with respect to the Parent and the Subsidiaries set forth
in the Offering Memorandum are accurately presented in all material respects and
prepared on a basis consistent with the financial statements and books and
records of the Parent and the Subsidiaries.

 

(xvii) Each of the Issuers has all necessary licenses, authorizations, consents
and approvals and has made all necessary filings required under any federal,
state or local law, regulation or rule, and has obtained all necessary
authorizations, consents and approvals from other persons, in order to conduct
its respective business except in each case to the extent that the failure to
hold, file or obtain would not have a Material Adverse Effect. None of the
Issuers is in violation of, or in default under, any such license,
authorization, consent or approval or any federal, state or local law,
regulation or rule or any decree, order or judgment applicable to such Issuer
the effect of which could reasonably be expected to have a Material Adverse
Effect.

 

(xviii) Subsequent to the dates as of which information is given in the Offering
Memorandum, there has not been (i) any material adverse change, or any
development involving a prospective material adverse change, in the business,
properties, management, financial condition, results of operation or prospects
of Parent and the Subsidiaries taken as a whole, (ii) any transaction not in the
ordinary course of business which is material to Parent and the Subsidiaries
taken as a whole that has not been disclosed in the Offering Memorandum, (iii)
any obligation, direct or contingent, which is material to Parent and the
Subsidiaries taken as a whole, incurred by Parent or the Subsidiaries that is
not in the ordinary course of business or (iv) any change in the capital stock
or outstanding indebtedness of Parent or the Subsidiaries except for changes of
the types generally disclosed or described in the Offering Memorandum; none of
the Issuers has any material contingent obligation which is not disclosed or
described in the Offering Memorandum.

 

(xix) All material tax returns required to be filed by Parent or any of the
Subsidiaries have been filed, and all taxes and other assessments of a similar
nature (whether imposed directly or through withholding), including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities, have been paid, other than those being contested in good
faith and for which adequate reserves have been provided.

 

(xx) Insurance covering Parent’s and each of the Subsidiaries’ properties,
operations, personnel and businesses as the Company deems adequate and as
previously disclosed to the Initial Purchaser is maintained by either Parent,
the Company or the Subsidiary itself; such insurance insures against such losses
and risks to an extent which is adequate in accordance with customary industry
practice to protect Parent and the Subsidiaries and their businesses; all such
insurance is outstanding and fully in force on the date hereof and will be
outstanding and duly in force at the Closing Date.

 

(xxi) Neither Parent nor any of the Subsidiaries has sustained since the date of
the last financial statements included in the Offering Memorandum any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree which could reasonably be expected to have
a Material Adverse Effect.

 

-11-



--------------------------------------------------------------------------------

(xxii) Except for those contracts or agreements disclosed in the Offering
Memorandum to be terminated or repaid, none of the Issuers has sent or received
any communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to in the Offering Memorandum or any document
incorporated by reference therein, and no such termination or non-renewal has
been threatened by any of the Issuers or, to the knowledge of the Issuers, any
other party to any such contract or agreement.

 

(xxiii) Parent and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(xxiv) Any statistical and market-related data included in the Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources to the extent required.

 

(xxv) (i) Parent or the Subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), trade names, copyrights
and trade secrets which the Company believes are necessary for the conduct of
its business and which the failure to own, license or have such rights could
reasonably be expected to have a Material Adverse Effect (collectively,
“Intellectual Property”); (ii) to the knowledge of the Issuers, there are no
third parties who have or will be able to establish their rights to any
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect except for the ownership rights of the owners of the Intellectual
Property which is licensed to Parent or Subsidiaries; (iii) to the knowledge of
the Issuers, there is no infringement by third parties of any Intellectual
Property that could reasonably be expected to have a Material Adverse Effect;
(iv) there is no pending or to the knowledge of the Issuers threatened action,
suit, proceeding or claim by others challenging the Issuers’ rights in or to any
Intellectual Property that if resolved against the Issuers could reasonably be
expected to have a Material Adverse Effect; (v) there is no pending or to the
knowledge of the Issuers threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property that if resolved
against the Issuers could reasonably be expected to have a Material Adverse
Effect; and (vi) there is no pending or to the Issuers’ knowledge threatened
action, suit, proceeding or claim by others that the Issuers infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others that if resolved against the Issuers could
reasonably be expected to have a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(xxvi) Neither Parent nor any of the Subsidiaries is engaged in any unfair labor
practice; except for matters which would not have a Material Adverse Effect
individually or in the aggregate on Parent and the Subsidiaries, there is (i) no
unfair labor practice complaint pending or, to the knowledge of the Issuers,
threatened against Parent or any of the Subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements is pending or, to the knowledge of the
Issuers, threatened against Parent or any of the Subsidiaries, (ii) no strike,
labor dispute, slowdown or stoppage pending or, to the knowledge of the Issuers,
threatened against Parent or any of the Subsidiaries and (iii) no union
representation dispute currently existing concerning the employees of Parent or
any of the Subsidiaries. To the best knowledge of the respective managements of
Parent or any of the Subsidiaries, (i) no union organizing activities are
currently taking place concerning the employees of Parent or any of the
Subsidiaries and (ii) there has been no violation of any federal, state or local
law relating to discrimination in the hiring, promotion or pay of employees, of
any applicable wage or hour laws, nor any provisions of the Employee Retirement
Income Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of Parent or any of the Subsidiaries, which
in either case could reasonably be expected to have a Material Adverse Effect.

 

(xxvii) (i) Each of Parent and the Subsidiaries is in compliance with and has no
liability under any and all applicable laws, statutes, ordinances, regulations,
rules, decrees, orders, judgments, consent orders, consent decrees or other
binding requirements and the common law relating to the protection of public
health or the environment or the release or threatened release of hazardous
material (including, without limitation, any material, substance, waste,
constituent, compound, pollutant or contaminant, including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product)) (collectively, “Environmental Laws”) and (ii) each of
Parent and the Subsidiaries is in compliance with all terms and conditions of
any required permits, licenses and authorizations, and is also in compliance
with all other applicable limitations, restrictions, conditions, standards,
prohibitions, requirements and obligations contained in the Environmental Laws
except in the case of clauses (i) and (ii) when such failure to comply or
liability would not have a Material Adverse Effect.

 

(xxviii) In the ordinary course of their respective businesses, Parent and each
of the Subsidiaries conducts a periodic review of the effect of the
Environmental Laws on its respective businesses, operations and properties, in
the course of which it identifies and evaluates associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with the Environmental Laws or
any permit, license or approval, any related constraints on operating activities
and any potential liabilities to third parties); there are no past or present
events, conditions, activities, practices, actions or plans relating to the
business operations or properties of Parent or any of the Subsidiaries that
could be reasonably expected to interfere with or prevent compliance or
continued compliance with the Environmental Laws and to have a Material Adverse
Effect, or which could be reasonably expected to give rise to any liability
based on or related to the Environmental Laws having a Material Adverse Effect.

 

-13-



--------------------------------------------------------------------------------

(xxix) Parent and each of the Subsidiaries has good and marketable title to all
property (real and personal) described in the Offering Memorandum as being owned
by each of them as of the dates set forth in the Offering Memorandum, except as
sold or disposed of in the ordinary course of business and free and clear of all
liens, claims, security interests or other encumbrances, except as described in
the Offering Memorandum or arising in the ordinary course of business; all the
property described in the Offering Memorandum as being held under lease by
Parent or a Subsidiary is held thereby under valid, subsisting and enforceable
leases.

 

(xxx) All material taxes, fees and other governmental charges that are due and
payable on or prior to the Closing Date in connection with the execution,
delivery and performance of the Note Documents and the execution, delivery and
sale of the Original Notes shall have been paid by or on behalf of the Issuers
at or prior to the Closing Date.

 

(xxxi) Except as set forth in the Offering Memorandum, there is (i) no action,
suit or proceeding before or by any court, arbitrator or governmental agency,
body or official, domestic or foreign, now pending or, to the knowledge of the
Issuers, threatened or contemplated, to which Parent or any Subsidiary is or may
be a party or to which the business, assets or property of such person is or may
be subject, (ii) no statute, rule, regulation or order that has been enacted,
adopted or issued or, to the knowledge of the Issuers, that has been proposed by
any governmental body or agency, domestic or foreign, (iii) no injunction,
restraining order or order of any nature by a federal or state court or foreign
court of competent jurisdiction to which Parent or any Subsidiary is or may be
subject that (x) in the case of clause (i) above, if determined adversely to
Parent or any Subsidiary, could, individually or in the aggregate, reasonably be
expected (1) to have a Material Adverse Effect or (2) to interfere with or
adversely affect the issuance of the Securities in any jurisdiction or adversely
affect the consummation of the transactions contemplated by any of the Note
Documents and (y) in the case of clauses (ii) and (iii) above, could,
individually or in the aggregate, reasonably be expected (1) to have a Material
Adverse Effect or (2) to interfere with or adversely affect the issuance of the
Securities in any jurisdiction.

 

(xxxii) None of Parent or any Subsidiary is, or after giving effect to the
offering and sale of the Securities will be, an “investment company” or a
company “controlled” by an “investment company” incorporated in the United
States within the meaning of the Investment Company Act of 1940, as amended.

 

(xxxiii) None of Parent or any Subsidiary (or any agent thereof acting on their
behalf) has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Original Notes to violate Regulations
T, U or X of the Board of Governors of the Federal Reserve System, as in effect,
or as the same may hereafter be in effect, on the Closing Date.

 

(xxxiv) As of the date hereof (immediately prior to and after giving effect to
the issuance of the Original Notes and the use of proceeds) the Company and each
Guarantor are and will be Solvent. No Issuer is contemplating either the filing
of a petition by it under any bankruptcy or insolvency law or the liquidating of
all or a substantial portion of its property,

 

-14-



--------------------------------------------------------------------------------

and no Issuer has knowledge of any person contemplating the filing of any such
petition against any Issuer. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (i) the fair value of the
property of such person is greater than the total amount of liabilities at fair
valuation, including, without limitation, contingent liabilities, of such
person, (ii) the present fair salable value of the assets of such person is not
less than the amount that will be required to pay the probable liability of such
person on its debts as they become absolute and matured, (iii) such person does
not intend to, and does not believe that it will, incur debts and liabilities
beyond such person’s ability to pay as such debts and liabilities mature, (iv)
such person is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such person’s property would
constitute an unreasonably small capital and (v) such person is able to pay its
debts as they become due and payable.

 

(xxxv) Except as described in the section entitled “Plan of distribution” in the
Offering Memorandum, there are no contracts, agreements or understandings
between Parent or any Subsidiary and any other person other than the Initial
Purchaser that would give rise to a valid claim against Parent, any Subsidiary
or, to the Issuers’ knowledge, the Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the issuance, purchase and sale
of the Notes.

 

(xxxvi) None of the Issuers or any of their affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes.

 

(xxxvii) Parent has established and maintains disclosure controls and procedures
(as such term is defined in Rules 13a-14 and 15d-14 under the Exchange Act);
such disclosure controls and procedures are designed to ensure that material
information relating to Parent and the Subsidiaries is made known to the chief
executive officer and chief financial officer of Parent by others within Parent
or any Subsidiary, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; Parent’s auditors and the audit
committee of the board of directors of Parent have been advised of: (A) any
significant deficiencies in the design or operation of internal controls known
to the executive officers of Parent which could adversely affect Parent’s
ability to record, process, summarize and report financial data; and (B) any
fraud known to the executive officers of Parent, whether or not material, that
involves management or other employees who have a role in Parent’s internal
controls; any material weaknesses in internal controls have been identified for
Parent’s auditors; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. Parent has provided or made available to
the Initial Purchaser or their counsel true and complete copies of all extant
minutes or draft minutes of meetings, or resolutions adopted by written consent,
of the board of directors of Parent and each Subsidiary and each committee of
each such board in the past three years, and all agendas for each such meeting
for which minutes or draft minutes do not exist.

 

-15-



--------------------------------------------------------------------------------

(xxxviii) Neither the Issuers nor any of their affiliates (as defined in Rule
501(b) of Regulation D under the Act) has, directly or through any person acting
on their behalf (other than the Initial Purchaser, its agents and affiliates, as
to none of which any representation is made), (A) taken, directly or indirectly,
any action designed to, or that might reasonably be expected to, cause or result
in stabilization or manipulation of the price of any security of any Issuer to
facilitate the sale or resale of the Securities, (B) sold, bid for, purchased or
paid any person any compensation for soliciting purchases of the Securities in a
manner that would require registration of the Securities under the Act or paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of any Issuer in a manner that would require
registration of the Securities under the Act, (C) sold, offered for sale,
contracted to sell, pledged, solicited offers to buy or otherwise disposed of or
negotiated in respect of any security (as defined in the Act) that is currently
or will be integrated with the sale of the Securities in a manner that would
require the registration of the Securities under the Act or (D) engaged in any
directed selling effort (as defined by Regulation S) with respect to the
Securities, and each of them has complied with the offering restrictions
requirement of Regulation S.

 

(xxxix) No form of general solicitation or general advertising (prohibited by
the Act in connection with offers or sales such as the Exempt Resales) was used
by any Issuer or any person acting on its behalf (other than the Initial
Purchaser, its agents and affiliates, as to none of which any representation is
made) in connection with the offer and sale of any of the Securities or in
connection with Exempt Resales, including, but not limited to, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Act. No Issuer nor any
of its affiliates has entered into, or will enter into, any contractual
arrangement with respect to the distribution of the Securities except for this
Agreement.

 

Each certificate signed by any officer of any Issuer and delivered to the
Initial Purchaser or counsel for the Initial Purchaser pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchaser as to the matters covered by
such certificate.

 

The Issuers acknowledge that the Initial Purchaser and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Section 6 of this
Agreement, counsel to the Issuers and counsel to the Initial Purchaser will rely
upon the accuracy and truth of the foregoing representations and the Company
hereby consents to such reliance.

 

(b) The Initial Purchaser acknowledges that it is purchasing the Securities
pursuant to a private sale exemption from registration under the Act, and that
the Securities have not been registered under the Act and may not be offered or
sold within the United States or to, or for the account or benefit of, U.S.
persons except pursuant to an exemption from the registration requirements of
the Act. The Initial Purchaser, severally and not jointly, represents, warrants
and covenants to the Issuers that:

 

(i) It is a QIB.

 

-16-



--------------------------------------------------------------------------------

(ii) Neither it, nor any person acting on its behalf, has or will solicit offers
for, or offer or sell, the Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act)
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or the Internet, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising, or in any
manner involving a public offering within the meaning of Section 4(2) of the
Act, and it has and will solicit offers for the Securities only from, and will
offer and sell the Securities only to, (1) persons whom the Initial Purchaser
reasonably believes to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to the Initial Purchaser that each such
account is a QIB to whom notice has been given that such sale or delivery is
being made in reliance on Rule 144A, and, in each case, in reliance on the
exemption from the registration requirements of the Act pursuant to Rule 144A,
or (2) persons other than U.S. persons outside the United States in reliance on
the exemption from the registration requirements of the Act provided by
Regulation S.

 

(iii) With respect to offers and sales outside the United States, the Initial
Purchaser has offered the Securities and will offer and sell the Securities (1)
as part of its distribution at any time and (2) otherwise until 40 days after
the later of the commencement of the offering of the Securities and the Closing
Date, only in accordance with Rule 903 of Regulation S or another exemption from
the registration requirements of the Act. Accordingly, neither the Initial
Purchaser nor any person acting on its behalf has engaged or will engage in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities, and any such persons have complied and will comply with the
offering restrictions requirements of Regulation S. The Initial Purchaser agrees
that, at or prior to confirmation of a sale of Securities pursuant to Regulation
S it will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it or
through it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to or for the account or benefit of U.S. persons (i)
as part of their distribution at any time and (ii) otherwise until forty days
after the later of the date upon which the offering of the Securities commenced
and the date of closing, except in either case in accordance with Regulation S
or Rule 144A under the Securities Act. Terms used above have the meaning given
to them by Regulation S.”

 

Terms used in this Section 5(b)(ii) and not otherwise defined herein have the
meanings given to them by Regulation S.

 

-17-



--------------------------------------------------------------------------------

The Initial Purchaser understands that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 6 hereof, counsel to the
Issuers and counsel to the Initial Purchaser will rely upon the accuracy and
truth of the foregoing representations, and the Initial Purchaser hereby
consents to such reliance.

 

6. Conditions of Initial Purchaser’s Obligations. The obligations of the Initial
Purchaser to purchase and pay for the Securities, as provided for in this
Agreement, shall be subject to satisfaction of the following conditions prior to
or concurrently with such purchase:

 

(a) All of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct on the date of this Agreement and on the
Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchaser shall have received a certificate, dated the Closing Date, signed by
the chief executive officer or president and chief financial officer of the
Company, certifying as to the foregoing and to the effect in Sections 6(c) and
6(k).

 

(b) The Offering Memorandum shall have been printed and copies distributed to
the Initial Purchaser on the date of this Agreement or at such later date as the
Initial Purchaser may reasonably determine. No stop order suspending the
qualification or exemption from qualification of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or shall be pending or threatened.

 

(c) Between the time of execution of this Agreement and the Closing Date, there
shall not have occurred any downgrading, nor shall any notice or announcement
have been given or made of (i) any intended or potential downgrading or (ii) any
surveillance or review or possible change that does not indicate an improvement,
in the rating accorded any securities of, or guaranteed by, Parent or any
Subsidiary by any “nationally recognized statistical rating organization,” as
that term is defined in Rule 436(g)(2) under the Act.

 

(d) The Issuers shall furnish to you at the Closing Date an opinion of Irell &
Manella LLP, counsel for the Issuers, addressed to the Initial Purchaser
substantially in the form of Exhibit A hereto, dated the Closing Date and in
form satisfactory to Cahill Gordon & Reindel LLP, counsel for the Initial
Purchaser.

 

(e) The Issuers shall furnish to you at the Closing Date an opinion of Bryan
Cave LLP, Arizona counsel to William Lyon Southwest, Inc., addressed to the
Initial Purchaser substantially in the form of Exhibit B hereto, dated the
Closing Date and in form satisfactory to Cahill Gordon & Reindel LLP, counsel
for the Initial Purchaser.

 

(f) The Initial Purchaser shall have received on the Closing Date an opinion
dated the Closing Date of Cahill Gordon & Reindel LLP, counsel to the Initial
Purchaser, in form and substance satisfactory to the Initial Purchaser. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 6 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.

 

-18-



--------------------------------------------------------------------------------

(g) You shall have received from Ernst & Young LLP letters dated, respectively,
dated as of the date the Offering Memorandum is distributed to potential
investors and the Closing Date and addressed to the Initial Purchaser in the
forms heretofore approved by you.

 

(h) The Issuers and the Trustee shall have executed and delivered the Indenture
and the Initial Purchaser shall have received copies thereof. The Issuers shall
have executed and delivered the Registration Rights Agreement and the Initial
Purchaser shall have received executed counterparts thereof.

 

(i) The Initial Purchaser shall have been furnished with wiring instructions for
the application of the proceeds of the Securities in accordance with this
Agreement and such other information as they may reasonably request.

 

(j) The Securities shall be eligible for trading in PORTAL upon issuance. All
agreements set forth in the representation letter of the Company to DTC relating
to the approval of the Original Notes by DTC for “book-entry” transfer shall
have been complied with.

 

(k) Between the time of execution of this Agreement and the Closing Date no
material adverse change, financial or otherwise, in the business, assets,
properties, prospects, condition or results of operations of Parent and the
Subsidiaries, taken as a whole, shall have occurred or become known to the
Issuers.

 

(l) Prior to the Closing Date, the Issuers shall have furnished to the Initial
Purchaser such further certificates and documents as the Initial Purchaser may
reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchaser), this Agreement may be terminated by the Initial
Purchaser on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchaser on the Closing Date.

 

7. Initial Purchaser Information. The Company and the Initial Purchaser
severally acknowledge that the statements set forth in paragraphs four, six,
seven and eight under “Plan of distribution” in the Offering Memorandum
constitute the only information furnished in writing by or behalf of the Initial
Purchaser expressly for use in the Offering Memorandum.

 

8. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 9(d), the indemnity agreements
contained in Section 10 and the contribution agreements contained in Section 11,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchaser or any controlling
person thereof or by or

 

-19-



--------------------------------------------------------------------------------

on behalf of the Company or any controlling person thereof, and shall survive
delivery of and payment for the Original Notes to and by the Initial Purchaser.
The agreements contained in Sections 4(f), 7, 9(d), 10 and 11 shall survive the
termination of this Agreement, including pursuant to Section 9.

 

9. Effective Date of Agreement; Termination. (a) This Agreement shall become
effective upon execution and delivery of a counterpart hereof by each of the
parties hereto.

 

(b) The Initial Purchaser shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to Parent from the Initial
Purchaser, without liability (other than with respect to Sections 10 and 11) on
the Initial Purchaser’s part to Parent or any affiliate thereof if, on or prior
to such date, (i) any Issuer shall have failed, refused or been unable to
perform in any material respect any agreement on its part to be performed under
this Agreement when and as required; (ii) any other condition to the obligations
of the Initial Purchaser under this Agreement to be fulfilled by the Issuers
pursuant to Section 6 is not fulfilled when and as required in any material
respect; (iii) trading in any securities of Parent or any Subsidiary shall be
suspended or limited by the Commission or the New York Stock Exchange, or
trading in securities generally on the New York Stock Exchange, the American
Stock Exchange or the Nasdaq National Market shall have been suspended or
materially limited, or minimum prices shall have been established thereon by the
Commission, or by such exchange or other regulatory body or governmental
authority having jurisdiction; (iv) a general moratorium shall have been
declared by either Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States shall have occurred; (v) there is an outbreak or escalation
of hostilities or national or international calamity in any case involving the
United States, on or after the date of this Agreement, or if there has been a
declaration by the United States of a national emergency or war or other
national or international calamity or crisis (economic, political, financial or
otherwise) which affects the U.S. and international markets, making it, in the
Initial Purchaser’s good faith judgment, impracticable to proceed with the
offering or delivery of the Securities on the terms and in the manner
contemplated in the Offering Memorandum; or (vi) there shall have been such a
material adverse change in general economic, political or financial conditions
or the effect (or potential effect if the financial markets in the United States
have not yet opened) of international conditions on the financial markets in the
United States shall be such as, in the Initial Purchaser’s good faith judgment,
to make it inadvisable or impracticable to proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Offering
Memorandum.

 

(c) Any notice of termination pursuant to this Section 9 shall be given at the
address specified in Section 12 below by telephone or facsimile, confirmed in
writing by letter.

 

(d) If this Agreement shall be terminated pursuant to Section 9(b), or if the
sale of the Securities provided for in this Agreement is not consummated because
of any refusal, inability or failure on the part of the Issuers to satisfy any
condition to the obligations of the Initial Purchaser set forth in this
Agreement to be satisfied or because of any refusal, inability or failure on the
part of the Issuers to perform any agreement in this Agreement or comply with
any provision of this Agreement, the Issuers, jointly and severally, will
reimburse the Initial Purchaser for all of its reasonable out-of-pocket expenses
(including, without limitation, the reasonable fees and expenses of the Initial
Purchaser’s counsel) incurred prior to such termination in connection with this
Agreement and the transactions contemplated hereby.

 

-20-



--------------------------------------------------------------------------------

10. Indemnification. (a) The Issuers, jointly and severally, agree to indemnify
and hold harmless the Initial Purchaser, each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Act or Section 20(a)
of the Exchange Act, the agents, employees, officers and directors of the
Initial Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited, to reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all reasonable amounts paid in
settlement of any claim or litigation) (collectively, “Losses”) to which they or
any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Offering Memorandum, or in any supplement thereto or amendment
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Issuers will not be liable in any such case to the extent, but
only to the extent, that any such Loss arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
relating to the Initial Purchaser made therein in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser expressly for use therein. This indemnity agreement will be in
addition to any liability that the Issuers may otherwise have, including, but
not limited to, liability under this Agreement.

 

(b) The Initial Purchaser agrees to indemnify and hold harmless the Issuers, and
each person, if any, who controls the Issuers within the meaning of Section 15
of the Act or Section 20(a) of the Exchange Act, each of its agents, employees,
officers and directors and the agents, employees, officers and directors of any
such controlling person from and against any Losses to which they or any of them
may become subject under the Act, the Exchange Act or otherwise insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Memorandum, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to the Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by the Initial
Purchaser expressly for use therein. The Issuers and the Initial Purchaser
acknowledge that the information described in Section 7 is the only information
furnished in writing by the Initial Purchaser to the Company expressly for use
in the Offering Memorandum.

 

(c) Promptly after receipt by an indemnified party under subsection 10(a) or
10(b) above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 10 except to the extent that it has been prejudiced in any
material respect by such failure). In case any such action is brought against
any indemnified party, and it notifies an indemnifying party of the commencement

 

-21-



--------------------------------------------------------------------------------

of such action, the indemnifying party will be entitled to participate in such
action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense of such action with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising out of the same
general allegations or circumstances. An indemnifying party shall not be liable
for any settlement of any claim or action effected without its written consent,
which consent may not be unreasonably withheld. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by paragraph (a) or (b) of this Section 10, then the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 business days after receipt by such indemnifying party
of the aforesaid request, (ii) such indemnifying party shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (x) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

11. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 10 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 10 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchaser, on the other hand, from the offering of the
Securities or (ii) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchaser, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable

 

-22-



--------------------------------------------------------------------------------

considerations. The relative benefits received by the Issuers, on the one hand,
and the Initial Purchaser, on the other hand, shall be deemed to be in the same
proportion as (x) the total proceeds from the offering of Securities (net of
discounts and commissions but before deducting expenses) received by the Issuers
are to (y) the total discount and commissions received by the Initial Purchaser.
The relative fault of the Issuers, on the one hand, and the Initial Purchaser,
on the other hand, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by an Issuer or the Initial Purchaser and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omission.

 

The Issuers and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 11 were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to above. Notwithstanding the
provisions of this Section 11, (i) in no case shall the Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discount and commissions applicable to the Securities purchased by the Initial
Purchaser pursuant to this Agreement exceeds the amount of any damages that the
Initial Purchaser has otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 11, each person,
if any, who controls the Initial Purchaser within the meaning of Section 15 of
the Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchaser, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 11, notify such party
or parties from whom contribution may be sought, but the omission to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 11 or otherwise, except to the extent that it has been prejudiced in any
material respect by such failure; provided, however, that no additional notice
shall be required with respect to any action for which notice has been given
under Section 10 for purposes of indemnification. Anything in this section to
the contrary notwithstanding, no party shall be liable for contribution with
respect to any action or claim settled without its written consent; provided,
however, that such written consent was not unreasonably withheld.

 

12. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchaser, shall be mailed, delivered or telecopied
and confirmed in writing to c/o UBS Securities LLC, 677 Washington Blvd.,
Stamford, CT 06901 (fax number: 203-719-1075), Attention: High Yield Syndicate
Department, with a copy for information purposes only to (i) UBS Securities LLC,
677 Washington Blvd., Stamford, CT 06901 (fax number: 203-719-0680), Attention:
Legal and Compliance Department and (ii) Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, NY 10005 (fax number: 212-269-5420), Attention: Daniel J.
Zubkoff, Esq.; and shall be sent for informational purposes only, and shall not
constitute notice, to UBS Securities LLC, 677 Washington Blvd., Stamford,
Connecticut 06901 (telephone: (203) 719-3000, fax: (203) 719-0680), Attention:
Legal Department;

 

-23-



--------------------------------------------------------------------------------

and if sent to the Issuers, shall be mailed, delivered or telegraphed or
telecopied and confirmed in writing to William Lyon Homes, Inc., 4490 Von
Karman, Newport Beach, CA 92660 (telephone: (949) 833-3600, fax: (949)
252-2575), Attention: Michael Grubbs, with a copy to Irell & Manella LLP, 1800
Avenue of the Stars, Suite 900, Los Angeles, CA 90067 (telephone: (310)
277-1010, fax: (310) 203-7199), Attention: Meredith Jackson, Esq.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next-day air courier.

 

13. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The Section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

 

14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers consent
to the jurisdiction of such courts and personal service with respect thereto.
The Issuers hereby consent to personal jurisdiction, service and venue in any
court in which any Claim arising out of or in any way relating to this Agreement
is brought by any third party against the Initial Purchaser or any indemnified
party. The Initial Purchaser and each of the Issuers (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Issuers, jointly and severally, agree
that a final judgment in any such action, proceeding or counterclaim brought in
any such court shall be conclusive and binding upon the Issuers and may be
enforced in any other courts in the jurisdiction of which the Issuers are or may
be subject, by suit upon such judgment.

 

15. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the the Initial Purchaser and the Issuers and to the
extent provided in Sections 10 and 11 hereof the controlling persons, directors
and officers referred to in such sections, and their respective successors,
assigns, heirs, personal representatives and executors and administrators. No
other person, partnership, association or corporation (including a purchaser, as
such purchaser, from the Initial Purchaser) shall acquire or have any right
under or by virtue of this Agreement.

 

16. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

 

17. Successors and Assigns. This Agreement shall be binding upon the Initial
Purchaser and the Issuers and their successors and assigns and any successor or
assign of any substantial portion of the Issuers’ and the Initial Purchaser’s
respective businesses and/or assets.

 

-24-



--------------------------------------------------------------------------------

If the foregoing Purchase Agreement correctly sets forth the understanding among
the Issuers and the Initial Purchaser, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchaser.

 

Very truly yours,

WILLIAM LYON HOMES, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

WILLIAM LYON HOMES

PH - LP VENTURES

PH - RIELLY VENTURES

PH VENTURES – SAN JOSE

PRESLEY CMR, INC.

PRESLEY HOMES

SYCAMORE CC, INC.

WILLIAM LYON SOUTHWEST, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

CALIFORNIA EQUITY FUNDING, INC.

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Vice President

 

S-1



--------------------------------------------------------------------------------

DUXFORD FINANCIAL, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

Executive Vice President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

HSP INC.

By:

 

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

   

Name:

 

Richard S. Robinson

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Treasurer

OX I OXNARD, L.P.

By:

 

William Lyon Homes, Inc., its general partner

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

 

S-2



--------------------------------------------------------------------------------

   

ST. HELENA WESTMINSTER ESTATES, LLC

By:

 

William Lyon Homes, Inc., its sole member

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

   

THE RANCH GOLF CLUB CO.

By:

 

William Lyon Homes, Inc., its general partner

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

 

S-3



--------------------------------------------------------------------------------

LYON MONTECITO, LLC

By:

 

William Lyon Homes, Inc., its sole member

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

 

S-4



--------------------------------------------------------------------------------

Confirmed and accepted as of

the date first above written:

 

UBS SECURITIES LLC

By:

 

/s/    ROBERT CROWLEY

--------------------------------------------------------------------------------

   

Name: Robert Crowley

   

Title: Executive Director

By:

 

/s/    MAULIN SHAH

--------------------------------------------------------------------------------

   

Name: Maulin Shah

   

Title: Associate Director

 

S-5



--------------------------------------------------------------------------------

Schedule I

 

Guarantors

 

William Lyon Homes

California Equity Funding, Inc.

PH - LP Ventures

Duxford Financial, Inc.

Sycamore CC, Inc.

Presley CMR, Inc.

William Lyon Southwest, Inc.

PH-Rielly Ventures

OX I Oxnard, L.P.

Presley Homes

HSP, Inc.

PH Ventures - San Jose

The Ranch Golf Club Co.

St. Helena Westminster Estates, LLC

Lyon Montecito, LLC

 

I-1



--------------------------------------------------------------------------------

Schedule II

 

Subsidiary

--------------------------------------------------------------------------------

  

Jurisdiction of
Incorporation or
Formation

--------------------------------------------------------------------------------

  

Stockholders

--------------------------------------------------------------------------------

  

%

Owned by
Parent
(directly or
indirectly)

--------------------------------------------------------------------------------

William Lyon Homes, Inc.

   California    William Lyon Homes (Del.)    100%

California Equity Funding, Inc.

   California    William Lyon Homes (Del.)    100%

Duxford Financial, Inc.

   California    William Lyon Homes (Del.)    100%

Presley Homes

   California    William Lyon Homes, Inc. (CA)    100%

HSP, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

PH Ventures - San Jose

   California    William Lyon Homes, Inc. (CA)    100%

Duxford Title Reinsurance Company

   Vermont    William Lyon Homes, Inc. (CA)    100%

Sycamore CC, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

Presley CMR, Inc.

   California    William Lyon Homes, Inc. (CA)    100%

The Ranch Golf Club Co.

   California   

William Lyon Homes, Inc. (CA)

 

Presley CMR, Inc.

   50%

 

50%

OX I Oxnard, L.P.

   California   

Presley CMR, Inc.

 

William Lyon Homes, Inc. (CA)

   99%

 

1%

PH - LP Ventures

   California    William Lyon Homes, Inc. (CA)    100%

St. Helena Westminster Estates, LLC

   Delaware    William Lyon Homes, Inc. (CA)    100%

William Lyon Southwest, Inc.

   Arizona    William Lyon Homes, Inc. (CA)    100%

 

II-1



--------------------------------------------------------------------------------

PH-Rielly Ventures

   California    William Lyon Homes, Inc. (CA)    100%

Cerro Plata Associates, LLC

   Delaware    William Lyon Homes, Inc. (CA)    100%

242 Cerro Plata, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    12.5%

Lyon Montecito, LLC

   California    William Lyon Homes, Inc. (CA)    100%

Lyon Waterfront, LLC

   Delaware    William Lyon Homes, Inc. (CA)    100%

Montecito Ranch-Corona, L.P.*

   California    Lyon Montecito, LLC    varies from time to
time

Spectrum 90 Investors, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    varies from time to
time

Covenant Hills P-30A, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    varies from time to
time

Covenant Hills P-30B, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    varies from time to
time

Chino Reserve 89, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    varies from time to
time

San Miguel Village, LLC*

   Delaware    William Lyon Homes, Inc. (CA)    varies from time to
time

Nobar Water Company

   California    William Lyon Homes, Inc. (CA)    100%

--------------------------------------------------------------------------------

* Consolidated Joint Venture

 

II-2



--------------------------------------------------------------------------------

Schedule III

 

Entity

--------------------------------------------------------------------------------

  

Description of Equity Interest

--------------------------------------------------------------------------------

Bayport Mortgage, L.P.

   general partnership interest

California Pacific Mortgage, L.P.

   general partnership interest

Duxford Escrow, Inc.

   common stock

Laurel Creek Associates, LLC

   membership interest

Reston Associates, LLC

   membership interest

Hampton Road Associates, LLC

   membership interest

Henry Ranch, LLC

   membership interest

Otay R-29, LLC

   membership interest

4S Lot 12, LLC

   membership interest

4S Lots 2 & 8, LLC

   membership interest

Valencia Partners, L.P.

   general partnership interest

Brentwood Legends, L.P.

   general partnership interest

Lyon Harada, L.P.

   general partnership interest

Lyon Morgan Creek, L.P.

   general partnership interest

PLC/Lyon Waterfront Residential, LLC

   membership interest

Woodlake, L.P.

   general partnership interest

Stonebriar, L.P.

   general partnership interest

OX II Oxnard, L.P.

   general partnership interest

Hercules Overlook, L.P.

   general partnership interest

Valencia II Associates, LLC

   membership interest

Tustin Villas Partners, LLC

   membership interest

Marble Mountain Partners, LLC

   membership interest

Tustin Vistas Partners, LLC

   membership interest

East Garrison Partners I, LLC

   membership interest

Moffett Meadows Partners, LLC

   membership interest

 

III-1



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF OPINION OF IRELL & MANELLA LLP

 

1. Each of Parent and the Company is incorporated and validly existing as a
corporation under the laws of its state of incorporation, with requisite
corporate power and corporate authority to own, lease and operate its properties
and conduct its business as described in the Offering Memorandum, to execute,
deliver and perform its obligations under the Purchase Agreement (the
“Agreement”) and the Indenture and to issue, sell and deliver the Original Notes
(or in the case of Parent, to issue and deliver its Guarantee) as contemplated
by the Agreement.

 

2. Each Guarantor that has been incorporated or formed under the laws of the
State of California (each, a “California Guarantor” and collectively, the
“California Guarantors”) is incorporated or formed under the laws of the State
of California, as the case may be, and is validly existing under the laws of
California, with requisite power and authority to own, lease and operate its
properties and conduct its business as described in the Offering Memorandum, and
to execute, deliver and perform its obligations under the Agreement, the
Registration Rights Agreement, the Indenture and its Guarantee.

 

3. Parent and each Subsidiary incorporated or formed under the laws of the State
of California (each, a “California Subsidiary” and collectively, the “California
Subsidiaries”) are duly qualified to do business as a foreign corporation or
other entity by, and are in good standing in, each jurisdiction listed opposite
their names on Schedule 1 hereto as a jurisdiction in which they conduct their
respective businesses (which we understand from the Company are the only
jurisdictions in which they own or lease real property or maintain an office or
in which such qualification is otherwise necessary).

 

4. The Agreement has been duly authorized, executed and delivered by each of
Parent, the Company and the California Guarantors (each, a “Subject Issuer” and
collectively, the “Subject Issuers”).

 

5. The Indenture has been duly authorized, executed and delivered by each of the
Subject Issuers and constitutes a valid and binding obligation of each Issuer,
enforceable against each Issuer in accordance with its terms.

 

6. The Original Notes have been duly authorized, executed and delivered by the
Company and, when authenticated by the Trustee and delivered by the Company
against payment by the Initial Purchaser in accordance with the terms of the
Agreement and the Indenture, will constitute valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms, and
are entitled to the benefits provided by the Indenture; and the descriptions of
the Original Notes, the Registration Rights Agreement and the Indenture in the
Offering Memorandum fairly summarize in all material respects the provisions
thereof.

 

7. The Exchange Notes have been duly and validly authorized and, when
authenticated by the Trustee and delivered by the Company in accordance with the
terms of the Registration

 

A-1



--------------------------------------------------------------------------------

Rights Agreement, the Exchange Offer and the Indenture, the Exchange Notes will
be legally binding and valid obligations of the Company, entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms.

 

8. Parent and each of the California Guarantors have duly authorized, executed
and delivered the Guarantee to which it is a party, and, when the Original Notes
are executed, issued and authenticated and delivered by the Company against
payment by the Initial Purchaser in accordance with the terms of the Agreement
and the Indenture, the respective Guarantee issued by each such Guarantor will
constitute valid and binding obligations of such Guarantor, enforceable against
such Guarantor in accordance with its terms, and the description of the
Guarantees in the Offering Memorandum fairly summarize in all material respects
the provisions thereof. The guarantees of the Exchange Notes have been duly and
validly authorized by Parent and each of the California Guarantors and, when the
Exchange Notes are authenticated by the Trustee and delivered in accordance with
the terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, will be valid and binding obligations of the Guarantors, enforceable
against each of them in accordance with their terms.

 

9. The Registration Rights Agreement has been duly and validly authorized,
executed and delivered by the Subject Issuers and constitutes a valid and
binding obligation of the Issuers enforceable against them accordance with its
terms.

 

10. Parent’s authorized share capitalization as of September 30, 2003 is as set
forth in the Offering Memorandum under the heading “Actual” in the section
entitled “Capitalization.”

 

11. All of the outstanding shares of capital stock of each of the corporate
California and Delaware Subsidiaries (including the Company) have been duly
authorized and validly issued, and, except as otherwise stated in the Offering
Memorandum, are owned of record directly by Parent or a Subsidiary, in each
case, to our knowledge, subject to no security interest, other encumbrance or
adverse claim; and, to our knowledge, no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligation into shares of capital stock or ownership interests in the
California and Delaware Subsidiaries are outstanding, except for rights to
purchase pursuant to the operating agreements or other organizational documents
of the entities identified as “Consolidated Joint Ventures” on Schedule II to
the Agreement. All of the outstanding shares of capital stock of each of the
corporate California Subsidiaries are fully paid and non-assessable.

 

12. The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Original Notes, does not and will not violate, conflict with or
constitute a breach of any of the terms or provisions of or a default (or an
event that with notice or lapse of time, or both, would constitute a default)
under, or require consent under (that has, if required, not been obtained), or
result in the creation or imposition of a lien, charge or encumbrance on any
property or assets of Parent, the Company or any California Guarantor pursuant
to (A) the charter, bylaws or partnership agreement, as applicable, of any of
Parent, the Company or any California Guarantor, (B) any of the Agreements and
Instruments that are listed as an exhibit to Parent’s Form 10-K for the year
ended December 31, 2002 or are listed on Schedule 1 hereto, or any of the
governing agreements or debt agreements listed on Schedule 2 hereto (which shall
be all of the governing agreements and all of the debt agreements (but excluding
ancillary documents thereto) represented by the Company to exist) of the Joint
Ventures, except as would not reasonably be expected to have a Material Adverse
Effect, (C) any law, statute, rule or regulation of the United States or the
State of California or under any of the statutes comprising the Delaware

 

A-2



--------------------------------------------------------------------------------

General Corporation Law (the “DGCL”) (other than any state securities or blue
sky laws) that in our experience is customarily applicable to transactions of
the sort contemplated by the Agreement, except as would not reasonably be
expected to have a Material Adverse Effect or (D) to our knowledge, any
judgment, order or decree of any domestic court or governmental agency or
authority having jurisdiction over Parent, the Company or any California
Guarantor or their respective assets or properties.

 

13. The documents incorporated by reference in the Offering Memorandum, when
they were filed (or, if an amendment with respect to any such document was
filed, when such amendment was filed) with the Commission, complied on their
face as to form in all material respects with the Exchange Act (except (i) as to
the financial statements and schedules and other financial data contained or
incorporated by reference therein, as to which we need express no opinion and
(ii) we express no opinion with respect to documents that themselves are
incorporated by reference in the documents referred to in this paragraph).

 

14. None of Parent or any Subsidiary is, or after giving effect to the offering
and sale of the Original Notes will be, an “investment company” or a company
“controlled” by an “investment company” incorporated in the United States within
the meaning of the Investment Company Act of 1940, as amended.

 

15. Those statements in the Offering Memorandum under the sections entitled
“Description of certain indebtedness” and “Summary of certain United States
federal income tax considerations” that are descriptions of contracts,
agreements or other legal documents or of legal proceedings, or refer to the
statements of law or legal conclusions, are accurate in all material respects
and present fairly the information required to be shown.

 

16. No registration under the Act of the Securities or qualification of the
Indenture under the Trust Indenture Act is required for the sale of the
Securities to the Initial Purchaser as contemplated by the Agreement or for the
Exempt Resales, assuming in each case that (a) the purchasers who buy the
Securities in the Exempt Resales are Eligible Purchasers and (b) the accuracy of
and compliance with the Initial Purchaser’s representations, warranties and
covenants contained in Section 5(b) of the Purchase Agreement and with the
Issuers’ representations, warranties and covenants contained in the Purchase
Agreement.

 

17. Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 5(b) of the Purchase Agreement and with the Issuers’
representations, warranties and covenants contained in the Purchase Agreement,
no consent, approval, authorization or order of, or filing, registration,
qualification, license or permit of or with, any Governmental Authority of the
United States or the State of California that in our experience is customarily
applicable to transactions of the sort contemplated by the Agreement, and no
consent, approval, authorization, order, filing, registration, qualification,
license or permit under the DGCL statutes that in our experience are customarily
applicable to transactions of the sort contemplated by the Agreement, is
required to be obtained or made by the Company or any Subsidiary for the
execution, delivery and performance by the Company and the Subsidiaries of the
Note Documents and the consummation of the transactions contemplated therein,
except (a) such as have been or will be obtained or made on or prior to the
Closing Date, (b) registration of the Exchange Offer or resale of the Notes
under the Act pursuant to the Registration Rights Agreement, (c) any necessary
qualification under the securities or blue sky laws of any such jurisdiction or
(d) qualification of the Indenture under the Trust Indenture Act, in connection
with the performance of the Registration Rights Agreement and the issuance of
the Exchange Notes.

 

A-3



--------------------------------------------------------------------------------

In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Issuers,
representatives of the independent public accountants of the Issuers and
representatives of the Initial Purchaser at which the contents of the Offering
Memorandum were discussed and, although such counsel is not passing upon and
does not assume responsibility for the accuracy, completeness or fairness of the
statements contained in the Offering Memorandum (except as and to the extent
stated in subparagraphs 6, 8, 10 and 15 above), on the basis of the foregoing
nothing has come to the attention of such counsel that causes them to believe
that the Offering Memorandum, as of its date or as of the date hereof, contained
or contains an untrue statement of a material fact, or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
understood that such counsel need express no opinion with respect to the
financial statements and schedules and other financial and statistical data
included in the Offering Memorandum).

 

A-4



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF OPINION OF BRYAN CAVE LLP

 

1. Each Guarantor that has been incorporated under the laws of the State of
Arizona (each, an “Arizona Guarantor” and collectively, the “Arizona
Guarantors”) is duly incorporated under the laws of the State of Arizona and is
validly existing under the laws of Arizona, with requisite power and authority
to own, lease and operate its properties and conduct its business as described
in the Offering Memorandum, and to execute, deliver and perform its obligations
under the Agreement, the Registration Rights Agreement, the Indenture and its
Guarantee.

 

2. Each Subsidiary incorporated or formed under the laws of the State of Arizona
(each, an “Arizona Subsidiary” and collectively, the “Arizona Subsidiaries”) is
duly qualified or licensed by each jurisdiction in which it conducts its
business and in which the failure, individually or in the aggregate, to be so
licensed or qualified would reasonably be expected to have a Material Adverse
Effect, and the Arizona Subsidiaries are duly qualified, and are in good
standing, in each jurisdiction in which they own or lease real property or
maintain an office and in which such qualification is necessary and in which the
failure, individually or in the aggregate, to be so qualified or in good
standing would reasonably be expected to have a Material Adverse Effect.

 

3. The Agreement has been duly authorized, executed and delivered by each of the
Arizona Guarantors.

 

4. The Indenture has been duly authorized, executed and delivered by each of the
Arizona Guarantors.

 

5. The Registration Rights Agreement has been duly authorized, executed and
delivered by each of the Arizona Guarantors.

 

6. Each of the Arizona Guarantors has duly authorized, executed and delivered
the Guarantee to which it is a party and has duly authorized the guarantee of
the Exchange Notes.

 

7. All of the outstanding shares of capital stock or ownership interests of each
of the Arizona Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable and, except as otherwise stated in the Offering
Memorandum or Schedule II to the Agreement, are owned of record directly by
Parent or a Subsidiary, in each case, to our knowledge, subject to no security
interest, other encumbrance or adverse claim; and to our knowledge, no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligation into shares of capital stock or
ownership interests in the Arizona Subsidiaries are outstanding.

 

8. Assuming the accuracy of the representations and warranties of the Initial
Purchaser in Section 5(b) of the Purchase Agreement, no approval, authorization,
consent or order of or filing with any governmental authority or agency of the
State of Arizona that in our experience is customarily applicable to
transactions of the sort contemplated by the Agreement and that has not been
obtained is required in connection with the issuance and sale of the Original
Notes by the Company or the consummation by the Issuers of the transactions as
contemplated by the Agreement other than (A) such as have been obtained or made
and (B) any necessary qualification under the securities or blue sky laws.

 

B-1



--------------------------------------------------------------------------------

9. The execution, delivery and performance by each of the Issuers of the Note
Documents to which it is a party, including the consummation of the offer and
sale of the Original Notes, does not and will not violate, conflict with or
constitute a breach of any of the terms or provisions of or a default (or an
event that with notice or lapse of time, or both, would constitute a default)
under, or require consent under (that has, if required, not been obtained), or
result in the creation or imposition of a lien, charge or encumbrance on any
property or assets of any Arizona Guarantor pursuant to, (A) the charter, bylaws
or partnership agreement, as applicable, of any Arizona Guarantor, (B) any law,
statute, rule or regulation of the United States or the State of Arizona that in
our experience is customarily applicable to transactions of the sort
contemplated by the Agreement or (C), to our knowledge, any judgment, order or
decree of any domestic court or governmental agency or authority having
jurisdiction over any Arizona Guarantor or their respective assets or
properties.

 

B-2